HOTCHKIS & WILEY FUNDS AMENDMENT TO THE AMENDED AND RESTATED FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 17th day of November, 2015, to the Amended and Restated Fund Accounting Servicing Agreement, dated as of October 26, 2005, as amended January 1, 2008, February 5, 2009, May 12, 2010, November 17, 2010, November 19, 2012 and May 14, 2014 (the "Fund Accounting Agreement"), is entered into by and between HOTCHKIS & WILEY FUNDS, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Fund Accounting Agreement; and WHEREAS, the parties desire to amend the funds of the Fund Accounting Agreement to add the Hotchkis & Wiley International Value Fund; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree that Amended Exhibit A is superseded and replaced in its entirety with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HOTCHKIS & WILEY FUNDS U.S. BANCORP FUND SERVICES, LLC By:/s/ Anna Marie Lopez By: /s/ Michael R. McVoy Printed Name: Anna Marie Lopez Printed Name:Michael R. McVoy­­­­­ Title: President
